I salute the 
General Assembly on behalf of Iraq and congratulate 
Mr. Sam Kahamba Kutesa on his election as President 
of the General Assembly at its sixty-ninth session. We 
wish him and the Secretary-General every success 
during the session. I would also like to thank the 
Secretary-General for the vital role he has played in the 
past years in supporting and enhancing the progress of 
my country, something for which we in Iraq are grateful 
and proud.

Fourteen years ago, heads of State and Government 
committed themselves to the fulfilment of the 
Millennium Development Goals (MDGs) by 2015, 
focusing on issues that are now still vital, foremost 
among which are social and economic development, the 
protection of international peace and security, the end of 
the arms race, disarmament, elimination of weapons of 
mass destruction (WMDs) — whose very name incites 
fear in everyone — fighting terrorism and widespread 
organized crime, guaranteeing human rights and the 
effective coordination of humanitarian assistance 
efforts, and promoting justice and international law. 
In that context, we would like to remind the General 
Assembly of our very bitter memory and experience as 
victims of WMDs in Halabja, the peaceful Kurdish city 
that was attacked by chemical weapons in 1988 at the 
hands of the dictatorial regime then in power.

Next year, we will celebrate the seventieth 
anniversary of the founding of the United Nations as an 
Organization that represents international legitimacy. 
That occasion will allow us to express the value of the 
Organization and its achievements. It will also be an 
occasion to take up more initiatives to settle disputes 
by peaceful means and promote human rights and 
larger freedoms and equality for all. We will also be 
celebrating the twentieth anniversary of the Fourth 
World Conference on Women, held in Beijing, which 
was a turning point in seeking to promote the rights 
of women and curb all forms of violence to which they 
are exposed. We need to promote efforts to protect 
our planet from pollution and create a sound, clean 
environment to fight the problems of poverty, illness 
and illiteracy.

The success of political parties in Iraq in establishing, 
a few weeks ago, a Government of national unity that 
represents Iraqis every stripe was extremely important. 
It is a Government that everyone feels represents them. 
Its programme responds to their aspirations and hopes 
to move forward with their provinces into another era 
of stability, internal progress and rebuilding. It is a 
Government that seeks to build friendly relationships 
in the region based on understandings that guarantee 
peaceful coexistence among States of the region on the 
basis of mutual interests and good-neighbourliness.

The establishment of the Government was a firm 
response to a real danger that was stalking us all, 
namely, the danger posed by Islamic State of Iraq 
and the Levant (ISIL). That infamous and evil group 
has launched international terrorist actions to attack 
defenceless civilians. It has ushered in a new era and 
brought terror to a new level. ISIL has been able to 
occupy areas in more than one city in Iraq and Syria 
and established a State based on hatred and rejection 
of the Other. In the past few months, we have seen 
how that heinous terrorist organization committed 
crimes against humanity, such as killing and displacing 
people, committing genocide and ethnic cleansing and 
inflicting great suffering on all components of the Iraqi 
people with its horrific crimes and massacres.

It has kidnapped women and sold them as enslaved 
captives. It has destroyed religious shrines and houses 
of worship, as well as cultural and historic monuments. 
It has oppressed components of the Iraqi people on 
the basis of their ethnic identities, like Turkmens 
and Kurds, and targeted religious and confessional 
minorities, including Yazidis, Christians and the 
Shabak. We would like to thank the free people of the 
world who have expressed their dismay, rejected those 
crimes and stood in solidarity with the victims by 
providing assistance.

That terrorist organization disposes of huge 
financial and military assets. By declaring the so-


called Islamic Caliphate, ISIL has become a magnet 
for militants and extremists in the Middle East and the 
world, who have declared allegiance to that obscurantist 
regime and started working under its command. Among 
the most dangerous phenomena of that transformation 
is the emergence of a new generation of terrorists who 
have American, European or other citizenship.

The Iraqi Armed Forces, the Peshmerga and the 
Popular Defence volunteers have been able to stop 
the advance of ISIL and prevent its occupation of new 
areas. We also succeeded in breaking the siege and 
liberating cities that had been occupied by the terrorists 
of that dangerous organization. The huge humanitarian 
and military support that we received from United 
Nations organizations, the United States, the States 
of the European Union and other friendly States has 
played a vital role in assisting us in confronting that 
obscurantist terrorist group. We shall neever forget 
the support we received against that group, which 
confirmed to our people that we are not alone in our 
fight against terrorism.

I would like here to express the gratitude of all 
the people of Iraq and our Government’s appreciation 
to all those who stood by us in our war against those 
enemies of humankind. We would like to thank those 
whose efforts made the Paris and Jeddah conferences a 
success. And we would like to thank those who made 
every effort to adopt a Security Council resolution 
that guarantees solidarity and partnership in facing 
terrorism and the challenges it poses to everyone.

As we meet in the Assembly today, hundreds of 
thousands of displaced persons and refugees, who were 
forced to leave their homes without taking with them 
even the most basic possessions, look to us. Millions 
of defenceless civilians who have been forced to live 
under the oppression and tyranny of the terrorists of 
the Islamic State of Iraq and Syria (ISIS) also look 
to us. Their protection and needs are our common 
responsibility. We call on the international community 
to stand by our side in this war against terrorism 
and to support our efforts and those of international 
organizations and friendly countries in alleviating the 
suffering of refugees, who hope someday to return to 
their homes and to get rid of ISIS.

ISIS is a transnational and intercontinental 
organization. We reiterate here that eliminating it can 
be achieved only by forming a unified global front to 
take measures to fight the takfiri approach and dry 
up its connected financial, ideological, organizational 
and military resources. We in Iraq are determined to 
cleanse our land of ISIS. We would like to emphasize 
that eliminating terrorism in Iraq will be an important 
step in protecting our region and in ridding the world 
of that danger.

Here we welcome Security Council resolution 2170 
(2014), adopted in August, which calls on Member 
States to prevent the support, financing and arming 
of ISIS terrorists, the Nusra Front and other entities 
related to Al-Qaida to prevent such flows into Iraq. We 
should also like to commend the Human Rights Council 
for its resolution condemning ISIS and establishing a 
fact-finding commission to investigate crimes against 
humanity committed by that group against all Iraqis.

In the context of the international response to 
terrorism, and while we stress the importance of 
consolidating the value and culture of peace and 
coexistence in countries with multi-ethnic and 
multi-confessional societies, we in Iraq call for 
institutionalizing such a responsible position at the 
United Nations. Such institutions must be tasked 
with developing and operationalizing international 
solidarity, using all the means available to fight 
terrorism in all its forms and manifestations and to rid 
the world of its evils. We also believe that the time has 
come to work collectively within individual countries 
and with all countries in the region so that we can 
defuse tension about our security and achieve national 
understanding that contributes to limiting the space 
available to terrorism, which typically lives off conflict 
and strife. The meetings held in Jeddah, Paris and New 
York and the statements, declarations and resolutions 
adopted have sent important messages to the Iraqi 
people. We hope that all of them will be translated into 
practical measures.

In the Middle East, it hurts us to see the recent 
suffering of the fraternal Palestinian people in Gaza 
and other Palestinian territories. We therefore renew 
our call on the international community to honour 
its commitment to the Palestinian people and exert 
concerted efforts to restore peace and return to the 
negotiations table in order to end the conflict and 
achieve lasting peace and security. For our brothers in 
Yemen and Libya, we hope for stability and the end of 
the threats of terrorism and extremism. We also wish 
success and progress on the democratic path chosen 
by the Libyan and Yemeni peoples. We hope that the 
fraternal Syrian people will be able to overcome the 


country’s dilemma. We hope that Syrians will unite in 
their efforts to arrive at a political solution that ends 
the bloodshed and preserves life. We also hope that 
such a solution will help neighbourly Syria to achieve 
democracy, peace and security in our region. Continued 
tension in those hotbeds in our region will only fuel 
extremism and extremist obscurantist ideology. That 
makes us all want to work together to expedite a search 
for solutions to the problems that contributes to creating 
a humanitarian environment based on civilization, 
culture and freedom.


With regard to Ukraine, we express our concern 
about the dangerous escalation of the situation. We 
believe that the international community cannot allow 
any exacerbation of the conflict, with the ensuing dire 
consequences for civilians, whether they have been 
displaced or are forced to live in conflict zones.

Iraq notes the results achieved by the Open 
Working Group on Sustainable Development Goals. 
The Group’s recommendations in its report (A/67/941, 
annex) constitute an important step and deserve our 
appreciation. We truly value the efforts they have 
made to arrive at its conclusions. However, the issue 
of terrorism in all its forms and manifestations does 
not occupy the space it deserves in the report. It should 
have been incumbent upon the Group to address that 
challenge as an objective on its own and to look into 
its core, manifestations, causes, repercussions and the 
ways to address them.

Throughout this era, humankind has been able 
to work to promote human partnership and enhance 
prospects for peace, freedom, human rights, prosperity 
and security. I stand before the Assembly today as a 
representative of a country that was enervated by terror 
for over a decade. On behalf of the millions of families 
of martyrs, orphans and the bereaved, I address the 
Assembly to stress that we have no other option but to 
defeat ISIS everywhere. With will, determination and 
vision, we look forward to a future in which we can 
liberate our societies from the risks that continue to 
threaten us.
